DETAILED ACTION

Examiner’s Note
The Examiner acknowledges the cancelation of claims 2 and 7-8 in the amendments filed 8/10/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.

Response to Amendment
Applicant’s arguments, see the claim amendments and page 4 of the remarks filed 8/10/2022, with respect to the rejection of claim 2 under 35 U.S.C. 112(b) as set forth in paragraph 6 of the action mailed 6/15/2022, have been fully considered and are persuasive.  The rejection of claims 2 and 13 has been withdrawn. 

Applicant’s arguments, see the claim amendments and page 4 of the remarks filed 8/10/2022, with respect to the rejection of claims 2 and 6 under 35 U.S.C. 112(d) as set forth in paragraph 7 of the action mailed 6/15/2022, have been fully considered and are persuasive.  The rejection of claims 2 and 6 has been withdrawn. 

Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6, current claim 1 requires that the agent is a powder, while current claim 6 states that the powder is present in a dissolved state which would no longer be a powder, but would be in a liquid form.  In addition, the specification as originally filed (paragraph bridging pages 6-7) discloses that the dissolved, dispersed or microencapsulated form are exclusive of the powder, or pure, form recited in said claim 1.

Regarding claim 13, it is unclear from the claim limitations if the “and mixtures thereof” applies to all the listed compounds, or just to mixtures of cotton and viscose.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Regarding claim 6, the Examiner acknowledges the amendments to the claim; however, as also set forth above in the rejection under 35 U.S.C. 112(b), the powder, or pure, form of the agent is exclusive of the recited forms, and thus the amendments to the claim still do not further limit the relevant recitation of current claim 1.

Claim Rejections - 35 USC § 103
Claims 1, 6, 10-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosgrove et al. (US 2013/0210305 A1) in view of Senkus et al. (US 6391429 B1) and in further view of Okuyama (US 2014/0165844 A1).

Regarding claims 1, 6, 10-13 and 15, Cosgrove teaches an unbalanced woven adhesive tape (10) comprising an unbalanced woven fabric (100) (substrate strip, textile fabric of current claim 12) and an adhesive (200) on the warp dominant face (100b) of fabric (100) (coating of adhesive), the tape for use as a wire harness tape for an automobile (para 0002, 0007; figure 1); which said fabric (100) contains warp and filling yarns made of, inter alia, polyamide (current claim 13) (para 0018) and which said adhesive (200) is, inter alia, polyisoprene (polyolefin of current claim 15) (para 0024).  Cosgrove also teaches that the adhesive comprises odor control agents (para 0031).

Cosgrove is silent to the odor control agents in powder form in a grammage of at least from 0.1 to 10% by weight based on a mass of adhesive (current claim 1), and to the agents comprising the materials recited in current claims 10-11.

However, Senkus teaches that powdered activated carbon is known for use in pads, etc. as a protection against odorous compounds (column 1, lines 24-36) as well as powdered zeolites (column 6, lines 49-54).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a
known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).

In addition, Okuyama teaches an odor absorbing layer comprising an odor absorbing agent (abstract) such as, inter alia, zeolite, silica, active carbon, titanium dioxide and iron oxide, and that the agent(s) is present in amounts known in the art to achieve the desired effect (para 0034).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the adhesive (200) with the presently claimed material(s) in a powdered form, and in amounts identical to that presently claimed, towards an unbalanced woven adhesive tape (10) having the degree of odor controlling properties required of the prior art’s intended application as in the present invention.

Response to Arguments
Applicant's arguments, see the claim amendments and pages 4-5 of the remarks filed 5/18/2022, with respect to the rejections of claims 1-2, 6-8, 10-13 and 15 over Cosgrove et al. in view of Senkus et al. and in further view of Okuyama under 35 U.S.C. 103 as set forth paragraph 8 of the action mailed 6/15/2022, have been fully considered but they are not persuasive.

The Applicant’s attention is respectfully directed to the combination of the cited prior art references cited in the prior art rejection set forth above, wherein it is noted that the primary Cosgrove reference clearly contemplates the inclusion of odor control agents in the disclosed adhesives.  In addition, Senkus instructs that powdered activated carbon and zeolites are known as a protection against odorous compounds, and Okuyama further instructs that an odor absorbing layer comprising an odor absorbing agent contains the agent(s) in amounts known in the art to achieve the desired effect.
	Thus, the combination of the cited prior art apprises that the presently claimed odor-control agents, in the presently claimed powdered form as is known in the art and in the presently claimed proportions, would have been obvious to one skilled in the art before the effective filing date of the present invention towards the adhesive of Cosgrove demonstrating the degree of odor control based on the desired effect required of the prior art’s intended application.
Lastly, the Examiner respectfully notes that, while Okuyama clearly instructs that the amount of the odor-control agent is included in an amount to provide the required degree of odor control, it is established in the art that the inclusion of filler in increased amounts diminishes the adhesion of an adhesive in which said filler is contained.  See, for example, paragraph 0034 of US 2021/0130658 A1 to Yamagata; paragraph 0040 of US 2018/0320031 A1 to Mori et al.; paragraph 0008 of US 2004/0048062 A1 to Nonaka et al.

Applicant's arguments, see the claim amendments and pages 5-6 of the remarks filed 5/18/2022, with respect to the rejection of claim 13 under 35 U.S.C. 112(b) as set forth paragraph 6 of the action mailed 6/15/2022, have been fully considered but they are not persuasive.
It is still unclear if the “and mixtures thereof” recitation refers to mixtures of ALL the listed compounds (for example, polyethylene, cotton and viscose), or to JUST mixtures of the recited viscose and cotton.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        11/5/2022